Citation Nr: 0520758	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-15 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
bursitis of the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from November 1997 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge sitting in North Little Rock, 
Arkansas, in May 2005.  A transcript of this hearing is of 
record.

The Board observes that the most recent medical examination 
of the veteran's service-connected right hip disability was 
conducted in March 2002.  At that time, the examiner noted 
that "the right hip as well as left hip show a perfectly 
normal range of motion."  This examination provided the 
basis for the noncompensable rating assigned by the RO 
pursuant to 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5019, 
which instructs that the disability will be rated on 
limitation of motion of the affected part.  However, a May 
2005 private treatment record indicates that the veteran did 
not have a normal range of motion of the right hip.  As this 
evidence indicates that the disorder has worsened, and in 
view of the age of the last prior joints examination, the 
Board finds that the veteran should be scheduled for a new 
examination so that a clear picture of the current state of 
his right hip disorder may be obtained, and range of motion 
values may be assigned.  

The appeal is thus REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


1.  The veteran should be scheduled 
for an examination by an appropriate 
specialist to determine the current 
severity of his service-connected 
bursitis of the right hip.  The claims 
folder should be available for review 
by the specialist prior to the 
examination.  All indicated special 
tests and studies should be conducted, 
to include range of motion studies.  
The examiner should fully describe any 
pain, weakened movement, excess 
fatigability and incoordination 
present.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to any pain, 
weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also provide an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right hip 
is used repeatedly over a period of 
time.  This determination should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups.  


2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case, and an adequate time to 
respond.  Thereafter, the case should 
be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

